995 So. 2d 1168 (2008)
Ralph E. SKULLESTAD, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1952.
District Court of Appeal of Florida, Fourth District.
December 10, 2008.
Ralph Skullestad, Punta Gorda, pro se.
Bill McCollum, Attorney General, Tallahassee, and Laura Fisher Zibura, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reverse the trial court's order denying appellant's motion to correct an illegal sentence. It appears from the record that appellant is entitled to additional credit for time served. On remand, the trial court shall determine the appropriate credit to be given the appellant for time served.
KLEIN, STEVENSON, JJ., and KELLEY, GLENN, Associate Judge, concur.